[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               February 14, 2007
                               No. 05-17200                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 04-00189-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

VICENTE ZARABIA,
a.k.a. Vicente Zarabia-MiDueno,
a.k.a. Manuel Acosta DeJesus,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (February 14, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Vicente Zarabia appeals his 77-month sentence imposed on resentencing

after his conviction for illegal re-entry into the United States, in violation of 8

U.S.C. § 1326(a), (b)(2). On appeal, Zarabia argues that the district court erred by

(1) improperly calculating his criminal history score; (2) imposing sentence

without giving him an opportunity for allocution; and (3) imposing an

unreasonable sentence. After review, we affirm.

                                 I. BACKGROUND

      On December 10, 1997, Zarabia, who is a citizen of Mexico, was convicted

in the United States District Court for the Southern District of Texas of

transporting a certain alien within the United States in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii) (Zarabia’s “alien smuggling offense”). Zarabia was sentenced

to 200 days’ imprisonment and 3 years’ supervised release. On March 16, 1998,

Zarabia was released from imprisonment. As a result of this alien smuggling

conviction, Zarabia was deported to Mexico in May 1998.

      Thereafter, Zarabia returned to the United States without permission, and on

July 10, 1999, was arrested in Georgia for driving without a license, driving under

the influence of alcohol, and endangering a child while driving under the influence

of alcohol. Thus, Zarabia was illegally back in the United States at least by the

time of his Georgia arrest on July 10, 1999, which was within two years of his



                                            2
March 16, 1998 release from imprisonment in Texas.

      On April 14, 2004, a special agent of the Bureau of Immigration and

Customs Enforcement located Zarabia in a Florida jail, where he was being held on

unrelated state charges. As a result, Zarabia was indicted for being found in the

United States without permission after previously having been convicted of a

felony offense and deported to Mexico, in violation of 8 U.S.C. § 1326(a), (b)(2).

Zarabia pled guilty to the indictment without a plea agreement.

      The presentence investigation report (“PSI”) recommended a total offense

level of 21, calculated as follows: (1) a base offense level of 8, pursuant to

U.S.S.G. § 2L1.2(a); (2) a 16-level enhancement, pursuant to

§ 2L1.2(b)(1)(A)(vii), because Zarabia was deported after a conviction for an alien

smuggling offense; and (3) a 3-level reduction, pursuant to § 3E1.1, for acceptance

of responsibility. The PSI calculated 13 criminal history points for a criminal

history category of VI, as follows: (1) 10 points for Zarabia’s previous convictions;

(2) 2 points, pursuant to § 4A1.1(d), because Zarabia committed the instant offense

while on supervised release for his alien smuggling offense; and (3) 1 point,

pursuant to § 4A1.1(e), because Zarabia “committed the instant offense, which

began on July 10, 1999, less than two years following his release from custody on

March 16, 1998,” for his alien smuggling offense. Zarabia’s total offense level of



                                           3
21 and criminal history category of VI resulted in a guidelines range of 77 to 96

months.

A.     First Sentencing Hearing and Appeal

       At the first sentencing hearing, held on January 7, 2005, Zarabia objected to

the 16-level enhancement to his offense level based on Blakely v. Washington, 542
U.S. 296, 124 S. Ct. 2531 (2004). The district court overruled the objection based

on then-current Eleventh Circuit precedent. Zarabia did not object to the additional

two criminal history points for committing the instant illegal re-entry offense while

on supervised release, or to the one criminal history point for committing the

instant offense less than two years after his release from imprisonment.1 After

adopting the undisputed factual statements and guidelines calculations, the district

court sentenced Zarabia to 77 months’ imprisonment.

       In his first appeal, Zarabia argued, in light of Blakely and United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), that the district court violated his

Sixth Amendment rights by sentencing him based upon a prior conviction for alien

smuggling that he did not admit, and by sentencing him under a mandatory

guidelines scheme. This Court concluded that the district court did not violate



       1
        Zarabia did raise an unrelated objection to his criminal history calculation. The district
court sustained the objection, which did not alter Zarabia’s criminal history score and has no
bearing on this second appeal.

                                                 4
Zarabia’s Sixth Amendment rights by enhancing his sentence based upon a prior

conviction, but that the district court did commit a statutory Booker error by

sentencing Zarabia under a mandatory guidelines scheme. United States v.

Zarabia, 149 Fed. Appx. 903, 905-06 (11th Cir. 2005). Because the government

could not show that this error was harmless, this Court vacated Zarabia’s sentence

and remanded for resentencing. Id. at 906. In doing so, this Court rejected

Zarabia’s challenge to the application of the 16-level enhancement under U.S.S.G.

§ 2L1.2(b)(1)(A)(vii), and stated that, “on remand, the district court is required to

sentence Zarabia under an advisory Guidelines regime, and shall consider the

Guidelines range of 77-96 months’ imprisonment” and the other 18 U.S.C.

§ 3553(a) factors. Id. at 907.

B.    Resentencing Hearing

      At the resentencing hearing, the district court again adopted the undisputed

factual statements and guidelines calculations contained in the PSI and determined

that Zarabia’s total offense level was 21, his criminal history category was VI, and

his advisory guidelines range was 77 to 96 months.

      The district court then asked: “Do you wish to make a statement or present

any information in mitigation of sentence?” In response, Zarabia’s counsel moved

for a downward departure based on over-representation of criminal history.



                                           5
Specifically, counsel noted that (1) Zarabia only had 13 criminal history points and

was “right on the cusp of the highest criminal history category,” (2) three of those

points were because Zarabia committed the instant illegal re-entry offense within

two years following his release from custody,2 and (3) although Zarabia had

numerous convictions, most of them were “fairly minor” and he did not have any

“three point offenses.” Accordingly, Zarabia’s counsel moved for a one-level

downward departure to a criminal history category of V, with a corresponding

guidelines range of 70 to 87 months.

       After hearing from the probation officer and the government, the district

court denied the motion, stating:

       Well, I’ve looked at the records and I see what it is that he had before.
       I think that now that the guidelines are, indeed, advisory and they are
       not mandatory, the Court in considering . . . the arguments that are
       made in front of me today, I don’t think your request for over
       representation is well taken, it is denied and the Court is imposing a
       sentence of 77 months based upon the advisory of the guidelines and
       also based upon the requirements of [18 U.S.C. §3553(a)(1)-(7)]. I
       think the sentence is reasonable.

The district court then asked whether there was “[a]nything further that your client

wants to say?” Zarabia then addressed the court, stating that he had been taking



       2
         As noted earlier, only one criminal history point was attributed to Zarabia for
committing the instant illegal re-entry offense within two years of his release from
imprisonment. The two other criminal history points were attributed to him for committing the
instant offense while on supervised release.

                                               6
GED classes and English classes, and that he was on the waiting list for an auto

mechanics class. The district court told Zarabia that the best way he can help his

family is to improve himself and “get all of the training that you can get right now”

so that he could earn a living once he is released from prison. The district court

then asked whether there was “[a]nything else,” and Zarabia’s counsel responded,

“No, Your Honor.”

      The district court sentenced Zarabia to 77 months’ imprisonment and 3

years’ supervised release, noting that “[a]fter considering the advisory sentencing

guidelines and all of the factors identified in Title 18, United States Code, Section

3553(a), one through seven, the Court finds that the sentence imposed is sufficient

but not greater than necessary to comply with the statutory purposes of

sentencing.”

      The district court next asked whether counsel had any other objections to the

sentence or the manner in which the Court pronounced sentence. At that point,

Zarabia’s counsel referred to “the three [criminal history] points that Mr. Zarabia

received for coming back into the country within two years after his deportation,”

and noted an alleged inconsistency between (a) the PSI, which suggested that

Zarabia’s illegal re-entry offense began in 1999, and (b) the indictment, which

charged Zarabia with being found in the United States in 2004. After the probation



                                           7
officer and the government stated that the illegal re-entry offense actually started

on July 10, 1999, (which was when Zarabia was arrested in Georgia), Zarabia’s

counsel stated that she had no argument in rebuttal and “would just like to preserve

that objection.” The district court stated, “Well, it’s preserved and overruled.”

The district court again asked whether counsel had any other objections, and this

time, no additional objections were raised. This second appeal followed.

                                 II. DISCUSSION

A.    Criminal History Calculation

      On appeal, Zarabia argues that the district court erred by assessing one

criminal history point, pursuant to U.S.S.G. § 4A1.1(e), for committing the instant

illegal re-entry offense less than two years after he was released from

imprisonment on March 16, 1998. Relying primarily on United States v. Scott,

447 F.3d 1365 (11th Cir. 2006), Zarabia argues that the instant illegal re-entry

offense did not begin until he was discovered in jail by federal immigration

officials in 2004. Without this additional criminal history point, Zarabia contends

that he should have had a criminal history category of V and an advisory

guidelines range of 70 to 87 months. We need not address this argument for

several reasons.

      First, this Court’s decision in Zarabia’s first appeal contained a limited



                                           8
remand that directed the district court “to sentence Zarabia under an advisory

Guidelines regime, and . . . consider the Guidelines range of 77-96 months’

imprisonment” and the other 18 U.S.C. § 3553(a) factors. Zarabia, 149 Fed.

Appx. at 907. Zarabia’s sentence was vacated solely on the ground that the district

court sentenced Zarabia under a mandatory, as opposed to an advisory, guidelines

regime. See id. at 905-07. Thus, on remand, the district court was limited in what

issues it could consider. See United States v. Davis, 329 F.3d 1250, 1252 (11th

Cir. 2003) (noting that, when an appellate court issues a limited remand, “the trial

court is restricted in the range of issues it may consider on remand”); see also

United States v. Tamayo, 80 F.3d 1514, 1520 (11th Cir. 1996). Accordingly,

Zarabia’s objection to the additional one criminal history point under § 4A1.1(e)

was outside the scope of this Court’s limited remand, and the district court did not

err by overruling the objection.

      Second, even if we treat the decision in Zarabia’s first appeal as a general

remand, this particular challenge to Zarabia’s criminal history calculation is

foreclosed by the law-of-the-case doctrine. In his first appeal, Zarabia challenged

his guideline calculation (such as the 16-level enhancement), but Zarabia did not

challenge the district court’s overall criminal history calculation or, more

importantly, the one criminal history point attributed to him, pursuant to



                                           9
§ 4A1.1(e), for committing the instant illegal re-entry offense less than two years

after his release from imprisonment on his alien smuggling offense. See Zarabia,

149 Fed. Appx. at 907. Under the law-of-the-case doctrine, lower court rulings

that have not been challenged on a first appeal will not be disturbed in a

subsequent appeal. See, e.g., United States v. Escobar-Urrego, 110 F.3d 1556,

1560 (11th Cir. 1997); United States v. Fiallo-Jacome, 874 F.2d 1479, 1481-83

(11th Cir. 1989).

      There are three exceptions to the law-of-the-case doctrine, and a court is not

bound by a prior ruling if (1) new evidence is presented; (2) there is a change in the

controlling law; or (3) the prior decision was clearly erroneous and will cause

manifest injustice. Escobar-Urrego, 110 F.3d at 1561. None of the exceptions to

the law-of-the-case doctrine apply in this case. First, Zarabia did not present any

new evidence. Second, there has not been a change in the law. And third, the

district court’s decision to assess one criminal history point under § 4A1.1(e) was

not clearly erroneous.

      Under § 4A1.1(e), one or two additional criminal history points are added to

a defendant’s criminal history score “if the defendant committed the instant offense

less than two years after release from imprisonment on a sentence” exceeding 60




                                          10
days.3 U.S.S.G. § 4A1.1(e). According to the commentary to § 4A1.1(e), the

additional criminal history points are added “if the defendant committed any part

of the instant offense (i.e., any relevant conduct) less than two years following

release from confinement . . . .” U.S.S.G. § 4A1.1 cmt. n.5. Thus, the question is

whether Zarabia committed any part of his instant illegal re-entry offense within

two years of his release from confinement.

       Here, the district court’s imposition of one additional criminal history point

under § 4A1.1(e) was proper. Zarabia was released from confinement on his alien

smuggling offense, for which he was sentenced to 200 days’ imprisonment, on

March 16, 1998. Zarabia’s offense conduct for the instant offense, illegally re-

entering the United States, began at least by July 10, 1999, the date that he was

arrested in Georgia. Thus, Zarabia committed part of his illegal re-entry offense,

namely returning to the United States without permission, less than two years after

his release from imprisonment.

       Zarabia’s cites Scott, but Scott addresses when an illegal re-entry offense is

complete or ends, not when that offense begins. Because Zarabia relies so heavily

on Scott, we discuss Scott in detail and explain why, if anything, Scott shows that



       3
        Here, Zarabia’s criminal history score only was increased by one point under § 4A1.1(e)
because Zarabia also received an additional two criminal history points under § 4A1.1(d) for
committing the instant offense while on supervised release. See U.S.S.G. § 4A1.1(e).

                                              11
part of Zarabia’s offense was committed within two years of his release from

custody.

      In Scott, the alien was deported from the United States in 1991; illegally

re-entered the United States in 1994; and was convicted in a Florida state court for

possession of cocaine in 1999, for which he received a probationary sentence.

Scott, 447 F.3d at 1366. Thereafter, Scott violated the terms of his probation, and

on August 25, 2004, was arrested in Florida. Id. On that same day, Scott was

interviewed by an immigration official and provided details about his previous

deportation and illegal re-entry, but he was not arrested on immigration violations

at that time. Id. at 1366-67.

      On September 15, 2004, Scott’s probation was revoked and he was

sentenced to 180 days’ imprisonment. Id. at 1367. On January 5, 2005, while

Scott still was serving this sentence, Scott again was interviewed by immigration

officials, and his identity was confirmed. Id. Scott subsequently was arrested and

charged with being “found in” the United States after having previously been

deported, in violation of 8 U.S.C. § 1326. Id. at 1367-68. After Scott pled guilty

to illegal re-entry, the federal sentencing court found that Scott had committed the

charged illegal re-entry offense while serving a 180-day sentence for a probation

violation and added one criminal history point to Scott’s criminal history score,



                                          12
pursuant to § 4A1.1(e).4 Id. at 1367. On appeal, Scott argued that his illegal re-

entry violation was completed when the federal immigration officials first located

him on August 25, 2004, that he did not receive and start serving his 180-day

sentence until September 15, 2004, and that, therefore, he had not committed his

illegal re-entry offense while serving his 180-day sentence. Id. at 1368.

       Because of this sequence of events, the Scott Court had to determine “when

Scott’s crime of illegal reentry was completed – meaning when was he ‘found in’

the United States,” in order to determine whether the district court properly

calculated Scott’s criminal history score. Scott, 447 F.3d at 1368. The issue in

Scott required this Court to “focus[] squarely upon the meaning of the phrase

‘found in’” in § 1326. Id. The Scott Court noted that we “had previously ‘held

that the crime of being “found in” the United States commences when the alien

enters the United States and is not completed until the defendant’s arrest.’” Id.

(quoting United States v. Coeur, 196 F.3d 1344, 1346 (11th Cir. 1999)). In Scott,

this Court agreed that “a violation of § 1326 is a continuing offense that can run

over a long period of time, as the offense conduct begins when the alien illegally

enters the United States and continues until the alien is actually ‘found’ by


       4
         Section 4A1.1(e) applies in two different situations: (1) if the defendant commits the
instant offense less than two years after release from imprisonment on a sentence of at least 60
days, or (2) if the defendant commits the instant offense while in imprisonment or escape status
on a sentence of at least 60 days. See U.S.S.G. § 4A1.1(e).

                                               13
immigration authorities.” Id. at 1369; see also Coeur, 196 F.3d at 1346.

      Ultimately, the Scott Court held that “an alien is constructively ‘found in’

the United States when the government either knows of or, with the exercise of

diligence typical of law enforcement authorities, could have discovered the

illegality of the defendant’s presence.” Scott, 447 F.3d at 1369 (quotation marks

omitted). The Court then determined that Scott should have been considered

“found in” the United States, for purposes of § 1326, on August 25, 2004, the date

of his initial interview with immigration officials. Id. at 1370. The Scott Court

concluded that on August 25, 2004, Scott’s illegal re-entry offense was complete

and he had not yet begun serving his 180-day sentence for the probation violation

(as it was not imposed until September 15, 2004). Accordingly, this Court

concluded that the district court improperly applied § 4A1.1(e) and vacated Scott’s

sentence. Id.

      Here, there is no dispute that, under Scott, Zarabia’s offense conduct was

complete on April 14, 2004, the date that he was found in the United States by

immigration officials. Rather, the issue in this case is when Zarabia’s offense

conduct began – on July 10, 1999, when he was arrested in Georgia, or on April

14, 2004, when he was found in the United States by immigration officials.

      Based on Scott and Coeur, we conclude that Zarabia’s violation of § 1326



                                         14
began when he illegally re-entered the United States, and that this offense conduct

necessarily occurred on or before July 10, 1999, the date that Zarabia undisputedly

was arrested in Georgia. Therefore, part of Zarabia’s offense conduct occurred

within two years of his release from imprisonment on March 16, 1998.

Accordingly, Zarabia has not shown that the district court erred in adding one

criminal history point to his criminal history score, pursuant to § 4A1.1(e), for

committing the instant illegal re-entry offense within two years of his release from

imprisonment.

B.    Allocution

      Zarabia argues that the district court erred by imposing sentence before

allowing him the opportunity for allocution, as required by Fed. R. Crim. P.

32(i)(4)(A). Although Zarabia admittedly addressed the court at the resentencing

hearing, Zarabia argues that this did not occur until after the district court already

had imposed sentence.

      Rule 32(i)(4)(A) provides that “[b]efore imposing sentence, the court

must . . . address the defendant personally in order to permit the defendant to speak

or present any information to mitigate the sentence . . . .” Fed. R. Crim. P.

32(i)(4)(A)(ii). However, “a district court’s failure to permit a defendant to

allocute at sentencing does not rise to the level of a constitutional error or a



                                           15
fundamental procedural defect, such that the omission is ‘inconsistent with the

rudimentary demands of fair procedure.’” United States v. Quintana, 300 F.3d
1227, 1231 (11th Cir. 2002) (quoting Tamayo, 80 F.3d at 1521). Therefore, “[i]f

the defendant does not object to the district court’s failure to permit allocution at

sentencing, we will remand only if the failure results in manifest injustice.” Id. at

1231-32.5

       At his resentencing, Zarabia did not object to the district court’s failure to

permit allocution, and thus, we will remand only for manifest injustice. “To

demonstrate manifest injustice, a petitioner must demonstrate (1) that there was

error; (2) that was plain; (3) that affected his substantial rights; and (4) that

affected the fundamental fairness of the proceedings.” Quintana, 300 F.3d at 1232.

       Here, Zarabia points out that the district court noted it was “imposing a

sentence of 77 months” after it denied Zarabia’s motion for downward departure

but before allowing Zarabia the opportunity to allocute. We also recognize the

government’s argument that the sentencing transcript read as a whole makes clear

that the district court did not formally impose a sentence until after personally

addressing Zarabia and allowing him an opportunity to speak on his own behalf.


       5
          See also United States v. Jones, 899 F.2d 1097, 1103 (11th Cir. 1990) (“Where the
district court has offered the opportunity to object and a party is silent . . . , objections to the
sentence will be waived for purposes of appeal, and this court will not entertain an appeal based
upon such objections unless refusal to do so would result in manifest injustice.”), overruled on
other grounds by United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993).

                                                 16
      We need not decide what came first because even if we assume arguendo

that the district court imposed a sentence without first allowing Zarabia an

opportunity to allocute, Zarabia has not demonstrated manifest injustice. Zarabia

was sentenced to the lowest sentence under the advisory guidelines range, and he

has failed to articulate, on appeal, anything that he could have said that would have

resulted in the district court imposing a sentence below the advisory guidelines

range. Indeed, the district court ultimately allowed Zarabia to allocute and then

repeated the same sentence. Simply, Zarabia has not carried his burden to

demonstrate manifest injustice.

C.    Reasonableness of Sentence

      Zarabia argues that the district court imposed sentence without any

discussion of the 18 U.S.C. § 3553(a) factors, and therefore, that the district court

applied the guidelines “in a de facto mandatory or presumptively reasonable

manner” in violation of his Fifth and Sixth Amendment rights. Zarabia also argues

that his sentence is unreasonable. Specifically, Zarabia contends that (1) his

advisory guidelines range was heavily influenced by his criminal history, which he

contends “is different than a typical category VI offender”; (2) the application of

the guidelines “led to an unreasonable and unjust result” by enhancing his sentence

16 levels based on a prior conviction for which he received only a 6 1/2-month jail



                                          17
sentence; and (3) his sentence resulted in an unwarranted sentencing disparity

compared with similarly-situated defendants in jurisdictions with an early

disposition, or “fast-track,” program.

       After Booker, a district court, in determining a reasonable sentence, must

correctly calculate the sentencing range under the guidelines and then consider the

factors set forth in 18 U.S.C. § 3553(a). See United States v. Talley, 431 F.3d 784,

786 (11th Cir. 2005).6 “[N]othing in Booker or elsewhere requires the district

court to state on the record that it has explicitly considered each of the § 3553(a)

factors or to discuss each of the § 3553(a) factors.” United States v. Scott, 426
F.3d 1324, 1329 (11th Cir. 2005). Instead, indications in the record that the district

court considered facts and circumstances falling within § 3553(a)’s factors will

suffice. Id. at 1329-30; Talley, 431 F.3d at 786.

       We review a defendant’s ultimate sentence for reasonableness in light of the

§ 3553(a) factors. See United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.



       6
         “The factors in § 3553(a) include:
        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant; (2) the need to reflect the seriousness of the offense, to promote
        respect for the law, and to provide just punishment for the offense; (3) the need
        for deterrence; (4) the need to protect the public; (5) the need to provide the
        defendant with needed educational or vocational training or medical care; (6) the
        kinds of sentences available; (7) the Sentencing Guidelines range; (8) pertinent
        policy statements of the Sentencing Commission; (9) the need to avoid unwanted
        sentencing disparities; and (10) the need to provide restitution to victims.
Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)).

                                                 18
2005). This “[r]eview for reasonableness is deferential. . . . and when the district

court imposes a sentence within the advisory Guidelines range, we ordinarily will

expect that choice to be a reasonable one.” Talley, 431 F.3d at 788. “[T]he party

who challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

Id.

      After review, we cannot say that Zarabia’s 77-month sentence is

unreasonable. First, the district court correctly calculated the advisory guidelines

range and indicated that it had considered the § 3553(a) factors. Although the

district court did not discuss each of the § 3553(a) factors, it was not required to do

so. See Scott, 426 F.3d at 1329. Moreover, the record indicates that the district

court considered several of the § 3553(a) factors, including (1) the history and

characteristics of the defendant, 18 U.S.C. § 3553(a)(1), when it denied Zarabia’s

motion for downward departure based on an over-representation of criminal

history; (2) the need to provide the defendant with needed educational or

vocational training, § 3553(a)(2)(D), when it advised Zarabia to improve himself

and “get all of the training that you can get right now”; and (3) the advisory

guidelines term of imprisonment, § 3553(a)(4). Accordingly, we reject Zarabia’s

claim that the district court treated the guidelines in a de facto mandatory manner.



                                          19
      Second, the district court imposed a sentence within the advisory guidelines

range, and “we ordinarily will expect that choice to be a reasonable one.” Talley,
431 F.3d at 788.

      Finally, Zarabia has not met his burden of showing that his sentence is

unreasonable. None of the factors he cites demonstrate that his 77-month sentence

is unreasonable. First, as discussed above, the district court correctly calculated

Zarabia’s criminal history category. Second, the 16-level enhancement was proper

under the guidelines and was affirmed by this Court in Zarabia’s first appeal, and

therefore, did not lead to an unreasonable or an unjust sentence. Third, Zarabia’s

argument that the lack of a “fast-track” program in the Middle District of Florida

creates an unwarranted sentencing disparity already has been rejected by this

Court. See United States v. Castro, 455 F.3d 1249, 1252-53 (11th Cir. 2006)

(concluding that § 3553(a)(6) does not require the district court to depart based on

the availability of a “fast-track” departure in some districts and affirming sentence

as reasonable). Accordingly, we cannot say that the district court’s sentence is

unreasonable.

                                III. CONCLUSION

      Based on the foregoing reasons, we affirm Zarabia’s 77-month sentence.

      AFFIRMED.



                                          20